DETAILED ACTION
This Office Action is in response to Applicant’s application 17/192,127 filed on March 4, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on March 4, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on March 4, 2021 and March 4, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/772,983 filed on May 2, 2018.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 3 is objected to because of the following informalities:  The claim recites ‘polyamide’ twice and Examiner speculates Applicant intended to recite ‘polyimide’ in once instance.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11 which depends upon claim 1, and recites ‘the laminated membrane comprises one layer of the two-dimensional material deposited directly on top of one layer of the two-dimensional material’ Examiner does not know what distinguishes the recited one layer of two dimensional material as recited.  Examiner does not understand what Applicant is trying to claim. Multiple layers of graphene?
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,947,107 (‘107) in view of U.S. 2019/0162614 (Li).
Table 1 – Comparison of Pending Claims to ‘107 Claims

Pending claim 
‘107 Claim
1. A device comprising: 

a substrate with at least one cavity therein, wherein the substrate is formed of a transparent material; 

a laminated membrane mounted to the substrate, 


wherein the laminated membrane spans at least part of the cavity, and 

wherein the laminated membrane includes at least one layer of a flexible material and at least one layer of a two-dimensional material; and 






a functional component, wherein the laminated membrane is arranged to deform with respect to a position of the functional component.
1. A device comprising: 

a substrate with at least one cavity therein; 


a flexible laminated membrane mounted to the substrate, 

wherein the flexible laminated membrane spans at least part of the cavity, and 

wherein the flexible laminated membrane includes at least one layer of a flexible dielectric material and at least one layer of a two-dimensional material, 

wherein the substrate comprises a planar mounting surface supporting the flexible laminated membrane and the cavity comprises at least one inwardly tapered surface; and 

a functional component, wherein the flexible laminated membrane is arranged to deform with respect to a position of the functional component.
7. The device of claim 1, wherein the functional component comprises one of an electrode, a semiconductor, a dielectric, a wave-guide, a reflective surface, a plasmonic structure, a chemically active surface, a second laminated membrane, a nanostructure, a magnetic material, or an aperture.
2. The device of claim 1, wherein the functional component comprises one of an electrode, a semiconductor, a dielectric, a wave-guide, a reflective surface, a plasmonic structure, a chemically active surface, a second flexible laminated membrane, a nanostructure, a magnetic material, or an aperture.
8. The device of claim 1, wherein the layer of the two-dimensional material is a continuous layer.
3. The device of claim 1, wherein the layer of the two-dimensional material is a continuous layer.
9. The device of claim 1, wherein the layer of the two-dimensional material comprises discontinuous sections of the two-dimensional material or discontinuous sections of different two-dimensional materials.
4. The device of claim 1, wherein the layer of the two-dimensional material comprises discontinuous sections of the two-dimensional material or discontinuous sections of different two-dimensional materials.
10. The device of claim 1, wherein the laminated membrane completely covers the cavity.
5. The device of claim 1, wherein the flexible laminated membrane completely covers the cavity.
11. The device of claim 1, wherein the laminated membrane comprises one layer of the two-dimensional material deposited directly on top of one layer of the two-dimensional material.
11. The device of claim 1, wherein the flexible laminated membrane comprises one layer of the two-dimensional material deposited directly on top of another layer of the two-dimensional material.
12. The device of claim 1, including a frame arranged upon the laminated membrane to provide a tensioning thereof.
12. The device of claim 1, including a frame arranged upon the flexible laminated membrane to provide a tensioning thereof.
13. The device of claim 1, including resilient dielectric pillars or spikes extending from at least one surface of the cavity to support the laminated membrane.
13. The device of claim 1, including resilient dielectric pillars or spikes extending from at least one surface of the cavity to support the flexible laminated membrane.
14. A method of fabricating a device, the method comprising: 

forming a substrate with at least one cavity therein, wherein the substrate is formed of a transparent material, and 

mounting a laminated membrane to the substrate so that the laminated membrane spans at least part of the cavity, and 


wherein the laminated membrane includes at least one layer of a flexible material and at least one layer of a two-dimensional material; and 

mounting a functional component to the substrate, wherein the laminated membrane is arranged to deform with respect to a position of the functional component.
20. A method of fabricating a device, the method comprising: 

forming a substrate having a planar mounting surface, the substrate with at least one cavity having at least one inwardly tapered surface therein, and 

mounting a flexible laminated membrane to the planar mounting surface of the substrate so that the flexible laminated membrane spans at least part of the cavity, and 

wherein the flexible laminated membrane includes at least one layer of a flexible dielectric material and at least one layer of a two-dimensional material; and 

mounting a functional component to the substrate, wherein the flexible laminated membrane is arranged to deform with respect to a position of the functional component.
19. The method of claim 14, including depositing a polymer frame on the laminated membrane, wherein the polymer frame surrounds an opening of the cavity.
24. The method of claim 20 including depositing a polymer frame on the flexible laminated membrane, wherein the polymer frame surrounds an opening of the cavity.
20. The method of claim 14, wherein the flexible material of the laminated membrane comprises a polymer, and wherein after the mounting the method comprises depositing an additional layer of polymer onto the laminated membrane.
25. The method of claim 20, wherein the flexible material comprises a polymer, and wherein after the mounting the method comprises depositing an additional layer of polymer onto the flexible laminated membrane.



Regarding claim 1 and referring to Table 1 above, Examiner notes that a flexible laminated membrane is a species of a laminated membrane.  Further that a flexible dielectric material is a species of a flexible material.  Thus it appears that claim 1 of the ‘107 Patent does not recite the substrate is formed of a transparent material.

    PNG
    media_image1.png
    516
    683
    media_image1.png
    Greyscale
Li is directed to sensors using laminated membranes that deform.  Regarding claim 1, Li teaches at annotated Figure 3, a device comprising: a substrate, 155 [0023,33], with at least one cavity, 110 [0033], therein, as shown, wherein the substrate is formed of a transparent material, e.g. SiO or PI where Li teaches that 155 may be formed of the same material as membrane 120 at [0033], e.g. PI or SiO2; a laminated membrane, 120/130 [0025-26], mounted to the substrate, as shown, wherein the laminated membrane spans at least part of the cavity, as shown, and wherein the laminated membrane includes at least one layer, e.g. 120, of a flexible material, as described at [0024], and at least one layer, 130, of a two-dimensional material, e.g. graphene [0025]; and a functional component, e.g. 135 [0029], wherein the laminated membrane is arranged to deform with respect to a position of the functional component, as shown. 
Taken as a whole the prior art is directed to sensors using laminated membranes spanning a cavity in which a functional component resides. Li teaches that the substrate for such a device may include a transparent material.
Examiner’s Note:  Examiner has reviewed provisional application No 62/211,630 filed August 28, 2015, which is attached, to determine support for the subject matter referenced in the PGPUB as discussed above.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicants invention to configure the device of claim 1 wherein the substrate is formed of a transparent material, as taught by Li, because Li teaches this is a suitable modification of the device of claim 1 and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Li teaches the transparent material of the substrate is selected from a group comprising: a silicon-based dielectric material, a polymer material and a ceramic material at [0023].
Regarding claim 3 which depends upon claim 1, Li teaches the transparent material of the substrate is selected from a group comprising: silicon oxide, doped silicon, silicon nitride, epoxy based photoresist, an electron-beam resist, polyethylene terephthalate, polycarbonate, polyamide, Poly(methyl methacrylate), Polyvinylpyrrolidone, Polyamide, hafnium oxide and aluminium oxide at [0023].
Regarding claim 4 which depends upon claim 1 Li teaches wherein the substrate is formed of a flexible material, e.g. PI or PMMA at [0023].
Regarding claim 5 which depends upon claim 1 Li teaches the flexible and transparent material of the substrate is a polymer material, e.g. PI or PMMA at [0023].
Regarding claim 6 which depends upon claim 4, Li teaches wherein the flexible and transparent material of the substrate is selected from a group comprising: epoxy based photoresist, an electron-beam resist, polyethylene terephthalate, polycarbonate, polyamide, Poly(methyl methacrylate), Polyvinylpyrrolidone and Polyamide.
Regarding claims 7-10, Examiner notes this subject matter is recited in claims 2-5 of the ‘107 patent.
Regarding claims 11-13, Examiner notes this subject matter is recited in claims 11-13 of the ‘107 patent.
Regarding claim 14 and referring to Table 1, Examiner again notes that a flexible laminated membrane is a species of a laminated membrane and flexible dielectric material is a species of a flexible material.  Claim 20 of the ‘107 does not recite the substrate is formed of a transparent material.
Li is directed to sensors using a flexible membrane covering a cavity.  Regarding claim 20, Li teaches a method of fabricating a device, the method comprising: forming a substrate, 155 [0023, 33], with at least one cavity, 110 [0033], therein as shown, wherein the substrate is formed of a transparent material, e.g. SiO2 or PI or PMMA or PET [0023], and mounting a laminated membrane, 120/130 [0025-26], to the substrate so that the laminated membrane spans at least part of the cavity, as shown, and wherein the laminated membrane includes at least one layer, 120, of a flexible material as described at [0024], and at least one layer, 130, of a two-dimensional material, e.g. graphene [0025]; and mounting a functional component, e.g. 135 [0029], to the substrate, wherein the laminated membrane is arranged to deform with respect to a position of the functional component, as shown.
Taken as a whole the prior art is directed to methods of making sensors using a flexible membrane disposed over a cavity containing a functional device.  Li teaches the use of a transparent flexible substrate, e.g. PI, PMMA, etc..  Li teaches that the use of a transparent flexible substrate is a suitable modification to claim 20 of the ‘107 patent.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 14 wherein the substrate is formed of a transparent material, as taught by Li, because Li teaches this is a suitable configuration for the method of claim 20 and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 15 which depends upon claim 15, Li teaches wherein the transparent material of the substrate is selected from a group comprising: a silicon-based dielectric material, a polymer material and a ceramic material at [0023].
Regarding claim 16 which depends upon claim 14 Li teaches wherein the substrate is formed of a flexible material, e.g. PI or PMMA at [0023].
Regarding claim 17 which depends upon claim 16 Li teaches the flexible and transparent material of the substrate is a polymer material, e.g. PI or PMMA [0023].
Regarding claim 18 which depends upon claim 14, Li teaches the mounting of the laminated membrane to the substrate is performed so that the laminated membrane completely covers the cavity at Figure 3.
Regarding claims 19-20, Examiner notes this subject matter is recited in claims 24-25 of the ‘107 patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10 and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li.

    PNG
    media_image1.png
    516
    683
    media_image1.png
    Greyscale
Regarding claim 1, Li teaches at annotated Figure 3, a device comprising: 
a substrate, 155 [0023,33], with at least one cavity, 110 [0033], therein, wherein the substrate is formed of a transparent material, e.g. SiO2 or PI where Li teaches that 155 may be formed of the same material as membrane 120 at [0033], e.g. PI or SiO2; 
a laminated membrane, 120/130 [0025-26], mounted to the substrate, as shown, wherein the laminated membrane spans at least part of the cavity, as shown, and wherein the laminated membrane includes at least one layer, e.g. 120, of a flexible material as described at [0024] and at least one layer, 130, of a two-dimensional material, e.g. graphene [0025]; and 
a functional component, e.g. 135 [0029], wherein the laminated membrane is arranged to deform with respect to a position of the functional component, as shown.
Regarding claim 2 which depends upon claim 1, Li teaches wherein the transparent material of the substrate is selected from a group comprising: a silicon-based dielectric material, a polymer material and a ceramic material at [0023].
Regarding claim 3 which depends upon claim 1, Li teaches the transparent material of the substrate is selected from a group comprising: silicon oxide, doped silicon, silicon nitride, epoxy based photoresist, an electron-beam resist, polyethylene terephthalate, polycarbonate, polyamide, Poly(methyl methacrylate), Polyvinylpyrrolidone, Polyamide, hafnium oxide and aluminium oxide at [0023].
Regarding claim 4 which depends upon claim 1 Li teaches wherein the substrate is formed of a flexible material, e.g. PI or PMMA at [0023].
Regarding claim 5 which depends upon claim 1 Li teaches the flexible and transparent material of the substrate is a polymer material, e.g. PI or PMMA [0023].
Regarding claim 6 which depends upon claim 4, Li teaches wherein the flexible and transparent material of the substrate is selected from a group comprising: epoxy based photoresist, an electron-beam resist, polyethylene terephthalate, polycarbonate, polyamide, Poly(methyl methacrylate), Polyvinylpyrrolidone and Polyamide at [0023].
Regarding claim 7 which depends upon claim 1, Lee teaches the functional component comprises one of an electrode [0026, 30], a semiconductor, a dielectric, a wave-guide, a reflective surface, a plasmonic structure, a chemically active surface, a second laminated membrane, a nanostructure, a magnetic material, or an aperture.
Regarding claim 8 which depends upon claim 1, Li teaches the layer of the two-dimensional material is a continuous layer at Figure 3.
Regarding claim 10 which depends upon claim 1, Li teaches the laminated membrane completely covers the cavity at Figure 3.
Regarding claim 14, Li teaches at annotated Figure 3 a method of fabricating a device, the method comprising: forming a substrate, 155 [0023, 33], with at least one cavity, 110 [0033], therein, wherein the substrate is formed of a transparent material, e.g. SiO2 or PI or PMMA or PET [0023], and mounting a laminated membrane, 120/130 [0025-26], to the substrate so that the laminated membrane spans at least part of the cavity, as shown, and wherein the laminated membrane includes at least one layer, 120, of a flexible material as described at [0024], and at least one layer, 130, of a two-dimensional material, e.g. graphene [0025]; and mounting a functional component, e.g. 135 [0029], to the substrate, wherein the laminated membrane is arranged to deform with respect to a position of the functional component, as shown.
Regarding claim 15 which depends upon claim 14, Li teaches the transparent material of the substrate is selected from a group comprising: a silicon-based dielectric material, a polymer material and a ceramic material at [0023]
Regarding claim 16 which depends upon claim 14, Li teaches the substrate is formed of a flexible material, e.g. PDMS or PI at [0023].
Regarding claim 17 which depends upon claim 16, Li teaches the flexible and transparent material of the substrate is a polymer material, e.g. PI at [0023].
Regarding claim 18 which depends upon claim 14, Li teaches the mounting of the laminated membrane to the substrate is performed so that the laminated membrane completely covers the cavity at Figure 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li. 
    PNG
    media_image2.png
    306
    716
    media_image2.png
    Greyscale

Regarding claim 9 which depends upon claim 1, at Figure 3, Li does not teach the layer of the two-dimensional material comprises discontinuous sections of the two-dimensional material or discontinuous sections of different two-dimensional materials.
At Figure 11, Li teaches that the membrane may be divided to provide two electrodes, 1130/1120 [0050-51], to service the functional device 1110.  Li teaches the layer of the two-dimensional material comprises discontinuous sections of the two-dimensional material such that two electrodes may be formed.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the layer of the two-dimensional material comprises discontinuous sections of the two-dimensional material or discontinuous sections of different two-dimensional materials because Li teaches this is a suitable modification of the device of claim 1 and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 13 which depends upon claim 1, at Figure 3, Li does not teach including resilient dielectric pillars or spikes extending from at least one surface of the cavity to support the laminated membrane.
At Figure 11, Li teaches alternative embodiments of his device where a resilient dielectric pillars or spikes, 1160 described as an anchor at [0051] where it is comprised of the same material as 140 which is also formed of the same material as 120 [0030] which includes inter alia a dielectric e.g., PI or SiO2 [0023], extending from at least one surface of the cavity to support the laminated membrane, 1150/1120 [0050], as shown.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 including resilient dielectric pillars or spikes extending from at least one surface of the cavity to support the laminated membrane because Li teaches this is a suitable modification of the device of claim 1 and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893